I concur in that portion of the majority opinion which holds that the enactment of 1925 is unconstitutional and void. I dissent from that portion of the majority opinion which holds that the 1927 enactment is unconstitutional and void. I think the 1927 enactment, fairly construed, meets the requirements of section 12 1/2 of article XIII of the constitution of California, if that section is interpreted in accordance with its express and unequivocal language.
The majority opinion concedes that the 1927 statute is valid if it meets the following requirement of the said constitutional amendment: "That the legislature shall provide for an equitable distribution of such taxes to the county, municipality or
district in which the property is taxed." The majority opinion also admits that if the word "or" in the above quoted clause is construed to mean what it says and not to mean "and" (what it does not say) that the legislature would have power to distribute the funds derived from taxation of the so-called intangibles to any one of *Page 568 
the legal entities named in the said constitutional amendment, and the only remaining question for this court, according to my view, would be as to the equity of the distribution actually made. In other words, to declare the 1927 enactment unconstitutional, it is necessary to change the express wording of the constitutional amendment in question by substituting the word "and" for the word "or." There is nothing in the context to justify this change in language and meaning, and nothing to show that the word "or" was inadvertently or inaccurately used. On the contrary, in view of the fact that the word "or" was used in a similar constitutional amendment which was proposed and defeated in 1922, it would seem that the word "or" was designedly selected. Under the circumstances, it would seem to be a stretching of the judicial prerogative to substitute language in constitutional enactments, even in the interest of holding subsequent legislation valid, and to use such means to hold legislative enactments invalid seems to be a violation of well-settled rules of construction. Statutes should never be declared unconstitutional if they can be sustained as valid. The language of neither constitutional nor statutory pronouncements should be distorted or changed by judicial interpretation when no ambiguity or uncertainty appears upon the face thereof. The majority opinion, with reference to the 1927 statute, seems to me to violate both of these fundamental rules for judicial interpretation.
By retaining the plain, simple wording of the constitutional amendment under discussion, instead of substituting other language therefor, it would seem that the legislature in the 1927 statute has done exactly what it was authorized to do. The only remaining inquiry, then, would be as to whether or not an equitable distribution has been arrived at by the legislative enactment. I am in accord with counsel in his position that since the several counties of the state embrace all its territory and hence include within their boundaries all municipalities and all districts, the act of 1927 in providing for the assessment and levy of the taxes to be derived from these particular forms of property by the counties, and in providing that such taxes when collected should go into the general funds of each county to be thence disbursed for those general county purposes for which *Page 569 
moneys placed in such general funds are available, makes an equitable distribution of said tax fund, which is thus available for the use and benefit of all the people in the county in which the property taxed is situated.
Curtis, J., concurred.
Rehearing denied.